DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the application filed July 15, 2020.
	Claims 1-20 are pending and are presenting for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1, 4-9, 12, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barcellona (US 2008/0127040 A1) in view of Yang et al.  (US 2009/0043689 A1 hereinafter Yang).
	As per claims 1, 13, and 20, Barcellona discloses a method performed by one or more computers, comprising: 
	providing, by the one or more computers, a user interface for creating a module, the user interface identifying templates that specify different user forms to receive information from a user – (e.g., allowing a developer to  selected features from one or more metamodel templates for creating a module template – see at least 0011, 0037, and 0077); 
	receiving, by the one or more computers, data indicating a user input received through the user interface that selects of one of the templates, the selected template defining a first user form – (e.g., allowing user/develop to select data field for each template – see at least 0037, 0039, 0059, 0060, and 0079) ;
	 receiving, by the one or more computers, customization data entered using the user interface, wherein the customization data changes content presented based on the selected template – see at least 0007, 0009, 0046, 0051, 0055, and 0056;

	providing, by the one or more computers, the customized module over a computer network, the customized module including the first user form customized according to the customization data – see at least 0011, 0033, 0037, 0067, and 0068.
	It is to note that Barcellona does not explicitly disclose, but, Yang, in analogous art, discloses the customized module being configured to cause an application to present the first user form customized according to the customization data—(e.g., the customer form (bill) from various business over internet is being configured by a web base application to present in the desired form based upon user/customer’s desire – see Yang, 0011, 0096, 0119, 0135, and 0230). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yang into the method as taught by Barcellona for promoting the displaying of various customized form applications from various businesses as seen in Yang (e.g. 0011).
	Further regarding to claim 13, Barcellona discloses a system (e.g., computer system 1201, Fig. 12 – see at least 0080) comprising: one or more computers; and one or more computer-readable media storing instructions that, when executed by the one or more computers, cause the one or more computers to perform method steps as of claim 1 above. 
Further regarding to claim 20, Barcellona discloses one or more non-transitory computer-readable media – (e.g., floppy disk – see at least 0085) storing instructions that, when executed by the one or more computers, cause the one or more computers to perform method steps as of claim 1 above. 
	As per claims 4 and 16, Barcellona discloses wherein the selected template is associated with one or more interactive elements or media, and wherein customized module is generated using the one or more interactive elements or media associated with the selected template – see at least 0026, 0031, 0032, 0037, and 0077.  
	As per claims 5 and 17, Barcellona discloses wherein the customized module is generated to specify one or more conditions for presenting the first user form– see at least 0032 and 0054.    
	As per claims 6 and 18, Barcellona discloses wherein the customized module designates the first user form to be presented in response to one or more predetermined actions --see at least 0011, 0033, 0037, 0067, and 0068..  
	As per claims 7 and 19, Barcellona discloses wherein the customization data customizes at least one of content of the first user form, layout of the first user form, or one or more conditions for causing the first user form to be presented-- see at least 0007, 0009, 0046, 0051, 0055, and 0056.  
	As to claim 8, Barcellona discloses wherein the generated module includes one or more rules configured to cause a device to provide one or more interventions in response to data received through  see at least 0011, 0031, 0033, 0037, 0050, 0067, and 0068.
	As to claim 9, Barcellona discloses wherein the generated module specifies rules for processing data received through the first user form and one or more conditional actions for a device having the generated module to perform conditioned on results of the processing --see at least 0011, 0031-0033, 0037, 0050, 0054, 0067, and 0068.
	As to claim 12, Barcellona discloses wherein the generated module specifies a series of interactions to initiate with a user or a series of dialogs to present to the user-- see at least 0026, 0031, 0032, 0037, and 0077.   
7.	Claims 2, 3, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barcellona  in view of Yang, and in further view of HAMILTON et al. (US 2014/0100883 A1, hereinafter Hamilton).
	As per claims 2 and 14, it is to note that modified Barcellona with Yang does not explicitly disclose, but Hamilton, in an analogous art, discloses wherein the templates include information configured to provide recommendations tailored for a specific medical condition or health goal –See Hamilton, at least 0054-0056, 0063, 0070, and 0130.
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incor
	As per claims 3 and 15, it is to note that modified Barcellona with Yang does not explicitly disclose, but Hamilton, in an analogous art, discloses wherein the templates include templates corresponding to different medical conditions –See Hamilton, at least 0054-0056, 0063, 0070, and 0130.
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hamilton into the method as taught by Barcellona and Yang for efficiently managing financial and clinical objectives among individuals as seen in Hamilton (e.g. 0004-0006).
8.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Barcellona  in view of Yang, and in further view of Junqua et al. (US 2013/0179472 A1, hereinafter Junqua).
  	As to claim 10, it is to note that modified Barcellona with Yang does not explicitly disclose, but Junqua, in an analogous art, discloses wherein providing the customized module comprises providing the customized model to a client device; wherein the generated module is configured to cause the client device to collect sensor data using one or more sensors of the client device– (e.g.,  The system comprising at least one sensor for measuring and gathering at least one of the patient's medical condition, weight, vital signs, activity level, habitual behaviors, lifestyle, location, mobility, and ambient temperature or weather conditions in proximity of the patient and polling these measuring data in which  data including live data –see Junqua, at least 0195, 0199, 0207, 0222, 0228, Fig. 25, and associated text).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate gathering the medical data of Junqua via sensor of Junqua’s teaching into the modified teaching of Barcellona with Yang, as a better way of gathering patient medical measuring data disregarding to patient's cognitive ability as taught in Junqua (e.g., 0015, 0016).
As to claim 11, it is to note that modified Barcellona with Yang does not explicitly disclose, but Junqua, in an analogous art, discloses wherein providing the customized module comprises providing the customized model to a client device; wherein the generated module is configured to cause the client device to monitor one or more physiological parameters of a user of the client device– (e.g.,  The system comprising at least one sensor for measuring and gathering at least one of the patient's medical condition, weight, vital signs, activity level, habitual behaviors, lifestyle, location, mobility, and ambient temperature or weather conditions in proximity of the patient and polling these measuring data in which  data including live data –see Junqua, at least 0195, 0199, 0207, 0222, 0228, Fig. 25, and associated text).  

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/MARINA LEE/Primary Examiner, Art Unit 2192